       Case 4:20-cv-00148-RH-MAF Document 41 Filed 08/28/20 Page 1 of 13




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                       Case No. 4:20-cv-00148-RH-MAF

 HANOVER INSURANCE COMPANY

        Plaintiff,

 vs.

 FLORIDA COALITION AGAINST
 DOMESTIC VIOLENCE, INC., et al.,

      Defendants.
 ______________________________________/

  DEFENDANT, TIFFANY CARR’S SUPPLEMENTAL MEMORANDUM
                     ON JURISDICTION
       Defendant, Tiffany Carr, by and through undersigned counsel and pursuant to

this Court’s Order (ECF No. 37), files this Supplemental Memorandum regarding

this Court’s jurisdiction in this case.

                                  INTRODUCTION

       A short sixteen days after the State of Florida filed two separate lawsuits

against the above-named defendants, Plaintiff, Hanover Insurance Company

(“Hanover”), filed this action in federal court. However, Hanover failed to add an

indispensable party to this litigation. Binding Eleventh Circuit Precedent provides

that the State of Florida, Department of Children and Families (“DCF”), is an

indispensable party to this litigation because it is the claimant in the underlying



                                          1
     Case 4:20-cv-00148-RH-MAF Document 41 Filed 08/28/20 Page 2 of 13




litigation for which Hanover seeks a determination of its duty to defend and

indemnify.

      Because DCF is an agency of the State of Florida, once it is joined, this Court

will lack subject matter jurisdiction, and this case should be dismissed without

prejudice so Hanover can pursue its claims in state court.

                           FACTUAL BACKGROUND

      Hanover rushed to Federal Court to seek a determination of its duty to defend

and duty to indemnify related to two lawsuits, each of which was attached to its

Complaint (ECF Nos. 1-3, 1-12). Fla. Dep’t of Children & Families v. Fla.

Coalition Against Domestic Violence, Inc. et al., No. 2020 CA 000431 (Fla. 2d Jud.

Cir. filed Mar. 4, 2020);’ Office of Att’y Gen, Fla. Dep’t of Legal Affairs v. Fla.

Coalition Against Domestic Violence, Inc. et al., No. 2020 CA 000437 (Fla. 2d Jud.

Cir. filed Mar. 4, 2020) (“State Court Liability Lawsuits”). The State Court Liability

Lawsuits were both filed on the same day, and Hanover’s Complaint was filed

sixteen days later, on March 20, 2020.

      The Attorney General’s complaint sought appointment of a Receiver, which

occurred on March 12, 2020, and since that time, the Receiver has filed his own

liability lawsuit on behalf of the Coalition against many of the same former officers

and directors of the Coalition sued in the State Court Liability Lawsuits. Fla.

Coalition Against Domestic Violence, Inc. v. Carr et al., No. 2020 CA 001187 (Fla.


                                          2
     Case 4:20-cv-00148-RH-MAF Document 41 Filed 08/28/20 Page 3 of 13




2d Jud. Cir. filed June 22, 2020). In addition, as this Court is aware, the Receiver

also filed his own coverage lawsuit in state court on behalf of the Coalition—that,

notably, named all applicable parties—and which Hanover subsequently removed to

this Court. Fla. Coalition Against Domestic Violence, Inc. v. Hanover Ins. Co. et

al., No. 20-309 (N.D. Fla. filed June 3, 2020),

      Hanover’s lawsuit seeks a determination of its duty to defend the State Court

Liability Lawsuits, raising various coverage defenses, namely the Prior & Pending

Litigation/Demand Exclusion, the Policy Application Claim Exclusion, the Policy

Claim Exclusion, the Fraud Exclusion, the Profit Exclusion, the Contract Exclusion,

Uninsurable as a Matter of Law, and the Known Loss Doctrine. (ECF No. 1, ¶¶ 89

– 123). Presumably, if this case were to proceed forward, Hanover would seek to

amend its complaint to bring the Receiver’s lawsuit within the scope of the

declaration it seeks. As briefed in Carr’s prior motion to dismiss, many of the factual

determinations requested in Hanover’s declaratory action will necessarily have to be

determined in the State Court Liability Lawsuits. (ECF No. 19 at 11-20).

                               LEGAL STANDARD

      A plaintiff’s failure to join an indispensable party consists of a two-part

analysis under Federal Rule of Civil Procedure 19: (1) whether the person in

question should be joined; and (2) if the person cannot be joined, whether “in equity

and good conscience the action should proceed.” Laker Airways, Inc. v. British


                                          3
      Case 4:20-cv-00148-RH-MAF Document 41 Filed 08/28/20 Page 4 of 13




Airways, PLC, 182 F.3d 843, 847 (11th Cir. 1999). In making the latter analysis,

four factors must be considered:

      (1) how prejudicial a judgment would be to the nonjoined and joined
      parties, (2) whether the prejudice could be lessened depending on the
      relief fashioned, (3) whether the judgment without joinder would be
      adequate, and (4) whether the plaintiff would have any alternative
      remedies were the case dismissed for nonjoinder.

Id. at 848.

      In cases such as this, once a party has been determined to be indispensable

pursuant to the first part of the Rule 19 analysis, the burden falls on the plaintiff to

demonstrate that application of the second part of the Rule 19 analysis does not

require dismissal of the action. Ranger Ins. Co. v. United Hous. of N.M., Inc., 488

F.2d 682, 683 (5th Cir. 1974)1 (“Where an initial appraisal of the facts reveals the

possibility that an unjoined party is arguably indispensable, the burden devolves

upon the party whose interests are adverse to the unjoined party to negate the

unjoined party’s indispensability to the satisfaction of the court.”).

      Of course, the Court should inquire into subject matter jurisdiction “at the

earliest possible stage in the proceedings,” and subject matter jurisdiction “cannot

be waived or otherwise conferred upon the court by the parties.” Univ. of S. Ala. v.



1
 The Eleventh Circuit has adopted as binding all decisions of the former Fifth
Circuit prior to October 1, 1981. Bonner v. Pritchard, 661 F.2d 1206, 1209 (11th
Cir. 1981) (en banc).


                                           4
     Case 4:20-cv-00148-RH-MAF Document 41 Filed 08/28/20 Page 5 of 13




Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999). Further, a “party does not

waive the defense of failure to join an indispensable party by neglecting to raise it;

an objection can be raised at any time even by a reviewing court on its own

motion[.]” Kimball v. Fla. Bar, 537 F.2d 1305, 1307 (5th Cir. 1976).

                                   ARGUMENT

      Application of the first part of Rule 19 clearly demonstrates that DCF, as a

claimant in the underlying litigation, is an indispensable party. Accordingly, the

burden for negating indispensability falls on Hanover, as the party whose interests

are adverse to the unjoined party. Hanover has not, and cannot, meet its burden. As

shown below, the factors clearly point to DCF’s indispensability in this case.

Because DCF is an agency of the State of Florida, diversity is no longer present, and

this Court lacks subject matter jurisdiction over Hanover’s Complaint.

    I.   DCF is an Indispensable Party.

      Claimants in declaratory-judgment actions by insurers are generally held to

be indispensable parties. See, e.g., Ranger Ins. Co., 488 F.2d at 684; see also Am.

Safety Cas. Ins. Co. v. Condor Assocs., Ltd., 129 F. App’x 540, 542 (11th Cir. 2005)

(affirming finding claimants indispensable parties to insurer’s declaratory action

against insured); Cent. Sur. & Ins. Corp. v. Norris, 103 F.2d 116 (5th Cir. 1939)

(holding that the District Court erred when it dismissed underlying claimants from

an insurer’s declaratory judgment action against the insured); Cent. Sur. & Ins. Corp.


                                          5
      Case 4:20-cv-00148-RH-MAF Document 41 Filed 08/28/20 Page 6 of 13




v. Caswell, 91 F.2d 607 (5th Cir. 1937) (same); Suniland Meat & Fish, Inc. v.

Century Sur. Co., No. 16-61302, 2016 WL 8738384, at *3 (S.D. Fla. Oct. 11, 2016)

(“the Court finds that Centro and Riverside—as the tort claimants in the underlying

state court lawsuit against Plaintiff—should be joined”); Earnest v. State Farm Fire

& Cas. Co., 475 F. Supp. 2d 1113, 1117 (N.D. Ala. 2007) (“the underlying tort

plaintiff would be an indispensable party no matter who initiated the complaint;

otherwise, he or she would not be bound by the result”). Allstate Ins. Co. v. Conde,

595 So. 2d 1005, 1008 (Fla. 5th DCA 1992) (“It is, of course, essential that the

injured party be made a party to the declaratory judgment action.”).

      Given the above showing, the burden appropriately shifts to Hanover to

demonstrate DCF is not an indispensable party. Hanover cannot meet this burden,

and each of the indispensability factors point to DCF being an indispensable party.

      Factor (1): Prejudice to the Joined and Nonjoined Parties. DCF would

clearly be adversely affected by a judgment of liability or non-liability by this Court.

As the Fifth Circuit held: it is “nonsensical to suggest that a declaration” “of liability

or non-liability will have no practical effect upon the [claimants].” Ranger Ins. Co.,

488 F.2d at 683. At the very least, the claimants “would have to contend with the

stare decisis effect of such a judgment.” Id. Indeed, a declaration of non-liability

could well limit any recovery by DCF based on the claims it has asserted, which is

why Florida courts require all persons having an interest to be brought in insurance


                                            6
      Case 4:20-cv-00148-RH-MAF Document 41 Filed 08/28/20 Page 7 of 13




coverage declaratory actions (as the Receiver did in the related coverage suit

remanded (Case No. 4:20cv309-RH-MJF (N.D. Fla.) (the “Companion Case”)). See,

e.g., Bethel v. Sec. Nat. Ins. Co., 949 So. 2d 219, 223 (Fla. 3d DCA 2006) (“Upon

remand, we note that Security National never added the policy holder . . . as a party

to the action [against the potential first-party claimant].”). This Circuit respects the

same principle of deciding the issues with all relevant parties before the Court.

Norris, 103 F.2d 116, 117 (5th Cir. 1939) (“The interest of [the claimants] in the

question the Insurance Corporation is trying to get adjudicated by a declaratory

judgment is real and substantial though not immediate. They ought to be retained as

parties to be heard on it and to be bound by the result.”); Caswell, 91 F.2d at 609

(“The injured passengers have a material interest in the outcome of the suit. [The

insurer] has the right to have its obligations to them as well as to the insured

determined. The passengers are necessary and proper parties.”).

      Factors (2) and (3): Fashioning Limited Relief Versus Fully Adjudicating the

Claims. The second factor, fashioning limited relief to lessen the prejudice, collides

with the third factor, fully adjudicating the claims. Thus, while there may be some

way to fashion limited relief that does not affect the DCF as the claimant, that limited

judgment would not be adequate to fully adjudicate Hanover’s claims as the plaintiff

seeking declaratory relief. Ranger Ins. Co., 488 F.2d at 684 (“We think it clear that

this factor weighs heavily against appellant–assuming, as we must, that any


                                           7
      Case 4:20-cv-00148-RH-MAF Document 41 Filed 08/28/20 Page 8 of 13




judgment would be shaped to avoid prejudice to claimants, they could force

relitigation of the very issue here involved, that of whether the appellant is liable

under its insurance contract.”).

      Factor (4): Alternative Remedies. An alternative remedy is clearly available

in state courts, where three liability lawsuits related to this matter remain pending

and the Companion Case can be remanded. Two other factors favor Florida State

Courts. First, Florida Courts recognize the importance of the claimant being part of

the declaratory action between the insurer and insured. Allstate, 595 So. 2d at 1008

(“It is, of course, essential that the injured party be made a party to the declaratory

judgment action.”). Second, Florida Courts recognize the importance of early

adjudication of coverage issues for the benefit of all parties: the insured, insurer, and

claimant. Higgins v. State Farm Fire & Cas. Co., 894 So. 2d 5, 15 (Fla. 2004) (“A

prompt determination of coverage potentially benefits the insured, the insurer and

the injured party.”) (quoting Britamco Underwriters, Inc. v. Cent. Jersey Invs., Inc.,

632 So. 2d 138, 141 (Fla. 4th DCA 1994)).

    II.   DCF is a State Agency Requiring Dismissal.

      Because DCF is an indispensable party, joinder of the DCF will render this

Court without jurisdiction for two further reasons: (1) DCF is an agency of the State




                                           8
      Case 4:20-cv-00148-RH-MAF Document 41 Filed 08/28/20 Page 9 of 13




of Florida; and (2) well-established case law precludes diversity jurisdiction under

28 U.S.C. § 1332 where a state is one of the parties.

      First, the Court must determine whether DCF is an alter ego of the state, i.e.,

an agency or instrumentality of the state. Univ. of S. Ala., 168 F.3d at 412 (collecting

cases and finding University of South Alabama is an instrumentality of the State of

Alabama). DCF is unquestionably a state agency under the relevant analysis and

therefore an instrumentality of the state. Univ. of S. Fla. Bd. of Trustees v. CoMentis,

Inc., 861 F.3d 1234, 1235 (11th Cir. 2017) (“the Eleventh Amendment immunity

analysis applies to determinations of citizenship for diversity jurisdiction

purposes”).

      Under either Eleventh Amendment immunity or diversity analysis, DCF has

repeatedly been found to be an agency of the State of Florida. See, e.g., Blankenship

v. Claus, 149 F. App’x 897, 899 (11th Cir. 2005) (“Because Blankenship seeks

information from an agency of the state of Florida [i.e., DCF], no amendment will

create diversity jurisdiction”); Lewis v. Fla. Dep’t of Children & Families, No. 20-

75, 2020 WL 2309475, at *1 (N.D. Fla. Apr. 3, 2020), report and recommendation

adopted, 2020 WL 2308954 (N.D. Fla. May 8, 2020) (dismissing complaint “against

a state agency, the Department of Children and Families, as the only Defendant”

under immunity grounds); Webb v. Dep’t of Children & Families, No. 07-362, 2007

WL 2948621, at *2 (M.D. Fla. Oct. 10, 2007) (same); see also Jackson v. Fla. Dep’t


                                           9
     Case 4:20-cv-00148-RH-MAF Document 41 Filed 08/28/20 Page 10 of 13




of Children & Families, No. 10-123, 2010 WL 11565364, at *2 (N.D. Fla. Aug. 17,

2010) (noting “the state and its agencies, including the Department of Children and

Families”).

      While the Court has pointed the parties to case law finding that the Florida

Department of Health and Rehabilitative Services was not an agency of the state,

(ECF No. 37 (citing, Dep’t of Health & Rehab. Servs., State of Fla. v. Davis, 616

F.2d 828, 833 n.8 (5th Cir. 1980)), that case did not thoroughly analyze the relevant

factors and that simply conflicts with the numerous cases finding that the modern

DCF is indeed an agency of the State of Florida.

      Second, when a state is a real party in interest, binding Supreme Court

precedent, as well as an abundance of case law, supports a determination that there

can be no diversity between the parties to support diversity jurisdiction. Postal Tel.

Cable Co. v. Alabama, 155 U.S. 482, 487 (1894) (“A state is not a citizen. And under

the judiciary acts of the United States it is well settled that a suit between a state and

a citizen or a corporation of another state is not between citizens of different states,

and that the circuit court of the United States has no jurisdiction of it”); Centraal

Stikstof Verkoopkantoor, N. V. v. Ala. State Docks Dep’t, 415 F.2d 452, 457 (5th Cir.

1969) (state is real party in interest where, among other things, department could

bring suit in the state’s name); Univ. of S. Ala., 168 F.3d at 412 (“it is well established




                                            10
     Case 4:20-cv-00148-RH-MAF Document 41 Filed 08/28/20 Page 11 of 13




that a state is not a citizen of a state for the purpose of diversity jurisdiction under

28 U.S.C. § 1332”).

                                    CONCLUSION

      Because DCF is an indispensable party and an agency of the State of Florida,

Hanover’s Complaint should be dismissed for lack of subject matter jurisdiction.



                        WORD LIMIT CERTIFICATION
      Pursuant to Local Rule 7.1(F), the undersigned hereby certifies that the word

count for this document is 2,476.

                           Respectfully submitted this 28th day of August, 2020,

                                               By: /s/ Joshua M. Hawkes
                                                      James A. McKee
                                                      Florida Bar No. 638218
                                                      jmckee@foley.com
                                                      Joshua M. Hawkes
                                                      Florida Bar No. 112539
                                                      jhawkes@foley.com
                                                      FOLEY & LARDNER LLP
                                                      106 East College Avenue
                                                      Tallahassee, FL 32301-7732
                                                      Telephone: (850) 222-6100
                                                      Facsimile: (850) 561-6475




                                          11
     Case 4:20-cv-00148-RH-MAF Document 41 Filed 08/28/20 Page 12 of 13




                           CERTIFICATE OF SERVICE

       I hereby certify that, on August 28, 2020, a true and correct copy of the

foregoing was filed with the Northern District of Florida via the CM/ECF system

and served by operation of the court’s electronic filing system upon the below

service list electronically.

                                                  /s/ Joshua M. Hawkes
                                                        Joshua M. Hawkes




                                       12
   Case 4:20-cv-00148-RH-MAF Document 41 Filed 08/28/20 Page 13 of 13




                              SERVICE LIST

Alvin Donald Scott, Jr.                  Amanda Kaye Anderson
a.donald.scottjr@wilsonelser.com         aanderson@boylegentilelaw.com
Kathy Arline                             Mark Andrew Boyle, Sr
kathy.arline@wilsonelser.com             mboyle@insurance-counsel.com
Erik John Tomberg                        Boyle Leonard & Anderson PA
erik.tomberg@wilsonelser.com             2050 McGregor Blvd
Wilson Elser Moskowitz Edelman &         Fort Myers, FL 33901
Dicker LLP                               239-337-1303
111 North Orange Avenue Suite 1200       Fax: 239-337-7674
Orlando, Florida 32801                   Attorneys for Defendant, Fla. Coalition
407-203-7599 - Phone                     Against Domestic Violence, Inc.
407-648-1376 - Facsimile
Attorneys for Plaintiff, Hanover         Robert Andrew Mcneely
Insurance Company                        rmcneely@lawfla.com
                                         James Joseph Dean
John James Van Hise, III                 jdean@lawfla.com
jvanhise@coppinsmonroe.com               Messer Caparello & Self PA
Zackery Aaron Scharlepp                  2618 Centennial PL
zascharlepp@coppinsmonroe.com            Tallahassee, FL 32308
Coppins Monroe Adkins et al., PA          Attorneys for Defendants Melody
1319 Thomaswood Dr                       Keeth, Laurel Lynch, Angela Diaz-
Tallahassee, FL 32308                    Vidaillet, Shandra Riffey, Theresa
850-422-2420                             Beachy, Sheryl Schwab, Lorna Taylor,
Fax: 850-422-2730                        and Penny Morrill
Attorneys for Defendant Sandra
Barnett

Michael Timothy Callahan
mcallahan@clftrialattorneys.com
Callahan Law Firm LLC
449 Central Ave. Ste 203
St. Petersburg, FL 33701
727-209-1504
Fax: 727-289-4800
Attorney for Defendant Patricia Durate




                                     13
